Citation Nr: 0927446	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  06-19 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a bilateral wrist 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to October 
1990 and from February 1991 to October 2000. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
Nashville, Tennessee.


FINDINGS OF FACT

1.  In November 2000, within one month of service separation, 
the Veteran filed claims for, among other things, wrist 
disorders.  The RO denied the claims in November 2001.

2.  Within days of being notified of the denials, the Veteran 
submitted a Medical Evaluation Board report reflecting a 
diagnosis of chronic radial carpal, ulnar carpal, and mid-
carpal pain.  This report was not part of the record at the 
time of the RO decision.  

3.  Because the additional relevant service department 
records added to the file were not considered by the RO, the 
November 2001 rating decision is not final and is subject to 
reconsideration herein. 

4.  Chronic bilateral wrist pain was noted in service and 
thereafter.  The Veteran was diagnosed with carpal tunnel 
syndrome in 2002.  


CONCLUSION OF LAW

A bilateral wrist disorder was incurred in active duty 
service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 U.S.C.A. § 1113(b) 
(West 2002);            38 C.F.R. § 3.303(d) (2008).  The 
Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the Veteran filed claims for, among other 
things, wrist disorders in November 2000, shortly after 
service separation.  The RO denied the claims in November 
2001.  Within days of being notified of the denials, he 
submitted a Medical Evaluation Board report reflecting a 
diagnosis of chronic radial carpal, ulnar carpal, and mid-
carpal pain.  This report was not part of the record at the 
time of the RO decision.  No further action was taken on the 
claim until the Veteran filed an application to reopen the 
previously denied claim in September 2004, which led to the 
present appeal.  

During the pendency of this appeal, VA revised 38 C.F.R. § 
3.156(c) which addresses service department records.  See 71 
Fed. Reg. 52,455-52,457 (Sept. 6, 2006) (as codified at 38 
C.F.R. § 3.156(c) (2008)).  When VA receives service 
department records that were unavailable at the time of the 
prior decision, VA may reconsider the prior decision, and the 
effective date assigned will relate back to the date of the 
original claim, or the date entitlement arose, whichever is 
later.  The pertinent revisions include removal of the "new 
and material" requirement in 38 C.F.R. § 3.156(c).  

Effective on or after October 6, 2006, 38 C.F.R. § 
3.156(c)(1) provides that notwithstanding any other section 
in this part, at any time after VA issues a decision on a 
claim, if VA receives or associates with the claims file 
relevant official service department records that existed and 
had not been associated with the claims file when VA first 
decided the claim, VA will reconsider the claim, 
notwithstanding paragraph (a) of this section.  

Further, an award based all or in part on the records 
identified by paragraph (c)(1) of this section is effective 
on the date entitlement arose or the date VA received the 
previously decided claim, whichever is later, or such other 
date as may be authorized by the provisions of this part 
applicable to the previously decided claim.  38 C.F.R. § 
3.156(c)(3) (2008).

Significantly, as noted above, the additional service 
department records included a Medical Evaluation Board report 
that diagnosed the Veteran with chronic carpal radial, ulnar, 
and mid carpal pain.  Thus, the provisions of 38 C.F.R. § 
3.156(c) are for application.  

Because the newly received official service department 
records are relevant to the Veteran's claim, the Board will 
reconsider de novo the claim for service connection for right 
and left wrist disorders received in November 2000.   

In this case, the Veteran's service treatment records reflect 
complaints of bilateral wrist pain when typing and doing 
push-ups, and intermittent hand numbness associated with 
gripping objects for 1 to 2 minutes.  He was also treated for 
bilateral wrist symptomatology in March and June 2000, and as 
previously stated, he was diagnosed with chronic radial 
carpal, ulnar carpal, and mid carpal pain in May 2000. 

Next, post-service evidence reflects complaints of bilateral 
wrist symptomatology immediately following service, as 
evidenced by his claim received by VA in November 2000.  
Treatment records indicate a continuation of his 
symptomatology from service to March 2007.  On at least two 
occasions, in 2002 and March 2007, he was diagnosed with 
carpal tunnel syndrome based on electrodiagnostic 
evaluations.  Further, he has received ongoing treatment for 
bilateral carpal tunnel syndrome. 

Because a chronic wrist disorder was noted in service, and 
the evidence of record reflects subsequent manifestations of 
wrist symptomatology associated with carpal tunnel syndrome, 
the Board finds that service connection is warranted.  
Therefore, the claim is granted. 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  


ORDER

Service connection for bilateral wrist disorder is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


